DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, May 18, 2022, claims 6, 7 and 14 are withdrawn from further consideration. Currently claims 1-5, 8-13 and 15-19 are presented and 
pending.

Election/Restrictions
3.        Claim(s) 6, 7 and 14  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.

Claim Rejections - 35 USC § 102

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Akimoto et al (PG Pub NO 2005/0110720).

As in claim 1, Akimoto et al discloses a display panel (Fig 1 and Par 0003), comprising: 
a plurality of scan signal lines (Fig 1 & 2 item 3), a plurality of data signal lines (Fig 1 & 2 item 2) and a plurality of sub-pixels (Fig 1 & 2 item 1 and Par 0038),
wherein at least one of the plurality of sub-pixels (Fig 1 & 2 item 1) comprises a switch assembly (Fig 2 items 10, 15) and a display unit (Fig 2 items 1), wherein the switch assembly at least comprises a control terminal, an input terminal and an output terminal (Fig 2 items 10 & 15) discloses switching assembly having gate/control terminal, source/input terminal and drain/output terminal], 
wherein the input terminal is connected to the data signal line [(Fig 2 items 10) discloses the source/input terminal connected to data signal line 2], the output terminal is connected to the display unit line [(Fig 2 items 10) discloses the drain/output terminal connected to display unite line], and the control terminal or the input terminal is connected to the scan signal line [(Fig 2 items 10) discloses the gate/control terminal connected to scan signal line 3]; 
the display panel (Fig 1 and 2) further comprises at least one switch control line connected to the control terminal of the switch assembly (Fig 1, 2 item 9) discloses one switch control line (9) connected to the control terminal of the switch assembly (15) , and the switch control line is configured to control on or off of the input terminal and the output terminal of the switch assembly. (Fig 2 and Par 0040) discloses the on/off control line 9 (i.e. switch control line) connected to gate of the on/off control switch 15 to control on or off of the input terminal and the output terminal of the switch assembly.

As in claim 2, Akimoto et al discloses the display panel of claim 1, wherein the control terminal of the switch assembly comprises a first control terminal and a second control terminal [(Fig 2) discloses switch assembly comprising a control terminals], the switch assembly comprises a first transistor and a second transistor [(Fig 2 items 10 , 15) discloses switch assembly comprising first and second transistor] , and the switch control line  comprises a first control line (Fig 2); 
a gate electrode of the first transistor serves as the first control terminal and is connected to the scan signal line [(Fig 2 items 10) discloses the gate electrode of the first transistor is connected to the scan signal line (3)], 
a gate electrode of the second transistor serves as the second control terminal and is connected to the first control line, [(Fig 2 items 15) discloses the gate electrode of the second transistor is connected to the first control line(9)]
a first electrode of the first transistor serves as the input terminal and is connected to the data signal line, (Fig 2 items 10) discloses first electrode of first transistor connected to the data signal line (2)  
a second electrode of the first transistor is connected to a first electrode of the second transistor (Fig 2 items 10) discloses second electrode of first transistor connected to the first electrode(10) of the second transistor (15), and a second electrode of the second transistor serves as the output terminal and is connected to the display unit. (Fig 2 item 15) discloses second electrode of the second transistor connected to the display unit (13)

As in claim 3, Akimoto et al the discloses display panel of claim 2, wherein at least one of the plurality of scan signal lines is connected to gate electrodes of first transistors of a plurality of sub-pixels in a sub-pixel row [(Fig 1-2) discloses plurality of scan signal lines (3) that are connected to gate electrodes of first transistors (10)]; the first control line comprises a plurality of sub-control lines, and each sub-control line is connected to gate electrodes of second transistors of the plurality of sub-pixels in a sub-pixel row. (Fig 1, 10) discloses plurality of control line (9) are connected to gate electrodes of second transistors (15) of the plurality of sub-pixels in a sub-pixel row.

As in claim 4, Akimoto et al discloses the display panel of claim 1, wherein the control terminal of the switch assembly comprises a first control terminal, a second control terminal and a third control terminal (Fig 10, 12), the switch assembly comprises a first transistor(10), a second transistor (15) and a third transistor (12), the switch control line comprise a first control line (9) and a second control line (4), a gate electrode of the first transistor serves as the first control terminal and is connected to the scan signal line, a gate electrode of the second transistor serves as the second control terminal and is connected to the first control line, a gate electrode of the third transistor serves as the third control terminal and is connected to the second control line, a first electrode of the first transistor serves as the input terminal and is connected to the data signal line, a second electrode of the first transistor is connected to a first electrode of the second transistor, a second electrode of the second transistor is connected to a first electrode of the third transistor and a second electrode of the third transistor serves as the output terminal and is connected to the display unit. (Fig 10-12) discloses  the connection of first transistor(10), a second transistor (15) and a third transistor (12) to first control line (9) and a second control line (4).

As in claim 5, Akimoto et al the display panel of claim 4, wherein at least one of the plurality of scan signal lines (3) is connected to gate electrodes of first transistors (10) of a plurality of sub-pixels in a sub-pixel row (Fig 1-2 and Par 0038); 
the first control line (9) is connected to gate electrodes of second transistors(15) of a plurality of sub-pixels in a sub-pixel row (Fig 1-2 and Par 0038);
and the second control line (9) is connected to gate electrodes of third transistors of a plurality of sub-pixels in a sub-pixel column. (Fig 1-2 and Par 0038);

As in claim 8, Akimoto et al the display panel of claim 2, wherein the first control line is parallel to the scan signal lines and the second control line is parallel to the data signal lines. (Fig 10 item 4)

As in claim 9, Akimoto et al the display panel of claim 1, wherein the display unit comprises a pixel electrode, or the display unit comprises a pixel circuit and a light emitting device. (Fig 2 ) discloses display unit pixel circuit and a light emitting device.

Conclusion
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                08/10/2022